                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

MATTHEW GLENN BRYANT,                           )
                                                )
               Plaintiff,                       )
                                                )
       V.                                       )              No. 1:18-CV-117-RLW
                                                )
COUNTY OF CAPE GIRARDEAU, et al.,               )
                                                )
               Defendants.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the motion of pro se plaintiff Matthew Glenn Bryant,

an inmate currently incarcerated at Farmington Correctional Center, for leave to commence this

action without payment of the required filing fee. Having reviewed the motion, the Court has

determined that plaintiff lacks sufficient funds to pay the entire filing fee, and will waive the

initial partial filing fee at this time. See 28 U.S.C. § 1915(b)(4). Furthermore, after reviewing

the complaint, the Court will partially dismiss the complaint and will order the Clerk to issue

process or cause process to be issued on the non-frivolous portions of the complaint.

                                     28 u.s.c. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

        Plaintiff has submitted an application to proceed in the district court without prepaying

fees or costs. Although the form states that an inmate must submit a certified prison account

statement, plaintiff states the Cape Girardeau County Jail does not provide inmates with copies

of their account balances. In his affidavit, however, he states that he has no job, no income, no

assets, and no money in his prison account. Taking this into consideration, the Court will not

assess an initial partial filing fee at this time. See 28 U.S.C. § 1915(b)(4) ("In no event shall a

prisoner be prohibited from bringing a civil action . . . for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.").

                                  Legal Standard on Initial Review

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, or fails to state a claim upon which relief can be

granted. To state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim

for relief, which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S.

662, 679 (2009). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Id. at 678. Determining whether a complaint states a plausible claim for relief is a

context-specific task that requires the reviewing court to draw upon judicial experience and

common sense. Id. at 679. The court must "accept as true the facts alleged, but not legal

conclusions or threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements." Barton v. Tabor, 820 F.3d 958, 964 (8th Cir. 2016).

        When reviewing a prose complaint under§ 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A "liberal construction"



                                                 -2-
means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a way that permits his or her claim to be considered within the proper

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even prose

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d

912, 914-15 (8th Cir. 2004) (stating that federal courts are not required to "assume facts that are

not alleged, just because an additional factual allegation would have formed a stronger

complaint").

                                         The Complaint

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 against the following officials

working at the Cape Girardeau County Jail: John Jordan, Sheriff; Unknown Davis, Lieutenant;

James Mulcahy, Captain; Ruth Ann Dickerson, Captain of Business Operations; R. Umphlett,

Corrections Officer ("CO"); B. Friedrich, CO; S. Pullom, CO; C. Ray, CO; M. Golden, CO; S.

Surface, CO; A. Clark, CO; Anthony Boliva, CO; A. Surface, CO; Unknown Carr, CO; R.

Williams, CO; K. Hicks, Sergeant; W. Crites, Corporal; Unknown Ladner, Corporal; Todd

Stevens, CO; Unknown Stewart, Corporal; Unknown Lincoln, CO; T. Motley, CO; Unknown

Salvatore, CO; and Unknown Hawkins, CO.              Additionally, plaintiff names as defendant

Advanced Correctional Healthcare, Inc., which provides medical care to inmates at the Cape

Girardeau County Jail, and its employees Dr. Charles Pewitt and Nurse Charlotte Unknown.

Plaintiff also brings claims against defendant Cape Girardeau County, Missouri.             Finally,

plaintiff names U.S. Marshal Ned Boyd as a defendant.

       At the time of the allegations, plaintiff was a federal pretrial inmate being housed at the

Cape Girardeau County Jail. Prior to his incarceration, he had been taking four medications for




                                               -3-
various mental illnesses: Depakote, Xanax, Zoloft, and Adderall. He had been taking these

medications for many years, some for more than a decade.

        Plaintiff alleges that he was brought to the Cape Girardeau County Jail on December 6,

2017, and placed in the custody of the United States Marshals. He alleges the jail contracts with

Advanced Correctional Healthcare, Inc. to provide medical care to its inmates. Plaintiff states

that when he was booked, he told the booking officer that he suffered from bipolar disorder,

anxiety, depression, and ADHD, and that he needed to see a psychologist or psychiatrist

immediately. He said his request was ignored. He states that in January 2018, he requested

Depakote, Xanax, Zoloft, and Adderall from Nurse Charlotte [Unknown], and she laughed at

him and told him, "well just don't kill yourself and get plenty of rest, and drink water, and you

will be fine."

        Plaintiff alleges the jail does not provide suicide prevention training to its employees,

does not provide mental health or substance abuse screening to it employees, and does not have

a suicide prevention policy in place. He states the jail has no psychologists, psychiatrists, or

counselors on call or available.

       Since I've been at the jail, I've made attempts to commit suicide by cutting
       myself with a razor, trying to drown myself in toilet water, going on hunger
       strikes in the pod, etc. Defendants Mulcahy, Dickerson, Stevens, Boliva, Cato,
       Carr, Umphlett, Friedrich, Pullom, Ray, Golden, S. Surface, A. Surface, A. Clark,
       Williams, Motley, Hicks, Crites, Ladner, Stevens, Stewart, and Lincoln on both
       joint and separate occasions, became aware that I was not only suffering from
       anxiety, depression, ADHD, and bipolar disorders, but also that I was trying to
       commit suicide.

        Plaintiff states that "on several occasions, they would walk by, and see me trying to

drown myself in the toilet by sticking my head in the water, or see me with a sheet tied around

my neck, but simply laughed at me and told me, 'don't kill yourself.' Nurse Charlotte told me

that Ned Boyd denied my request for Xanax, Depakote, Zoloft, and Adderall."




                                              -4-
                                             Discussion

       Plaintiffs allegations under 42 U.S.C. § 1983 alleging constitutional violations arising

out of the lack of medical care, including mental health care, at the Cape Girardeau County Jail

survive initial review.   Plaintiff states that the Cape Girardeau County Jail contracts with

Advanced Correctional Healthcare, Inc. to provide medical services, but these services

apparently do not include any mental health services. Plaintiff states that the Cape Girardeau

County Jail has no policy in place for the protection of inmates classified as suicide risks.

       Plaintiff lists as defendants twenty-seven individuals involved in either his medical care

or in his custody at Cape Girardeau County Jail. He also lists as defendants Cape Girardeau

County and Advanced Medical Care, Inc. With respect to his § 1983 claims alleging deliberate

indifference to a serious medical need, the Court will address first the individual defendants and

then the entities. The Court will then address plaintiffs miscellaneous causes of action under

Missouri law.

       (A)      The Individual Defendants

       Plaintiff alleges defendants Nurse Charlotte [Unknown] and Dr. Pewitt refused to

prescribe plaintiff medication for his mental health disorders.       Plaintiff alleges he had been

prescribed Depakote, Xanax, Zoloft, and Adderall for many years prior to his incarceration, but

was refused these medications and refused treatment by Nurse Charlotte and Dr. Pewitt upon

entering Cape Girardeau County Jail. Liberally construed, plaintiffs claims for failure to treat

his serious medical need survive initial review under 28 U.S.C. § 1915(e). The Court will issue

process on these individual medical care providers in their individual capacities.

       Plaintiff alleges U.S. Marshal Ned Boyd issued the directive to Nurse Charlotte

[Unknown] and Dr. Pewitt to refuse to provide plaintiff his medications. "[T]he jail refers the



                                                -5-
request for specific medications to the U.S. Marshals, most often to U.S. Marshal Ned Boyd.

According to Nurse Charlotte, Ned Boyd told her not to give me any of the meds that are

medically necessary." Liberally construed, plaintiffs claim against defendant Boyd survives

initial review, and the Court will issue process on him.

       Additionally, plaintiff alleges that defendants Mulcahy, Dickerson, Umphlett, Friedrich,

Pullom, Ray, Golden, S. Surface, Clark, Boliva, A. Surface, Carr, Williams, Hicks, Crites,

Ladner, Stevens, Stewart, Lincoln, Motley, Salvatore, and Hawkins knew plaintiff was a suicide

risk and failed to protect plaintiff from attempting to commit suicide. Plaintiff stated that on

several occasions, these defendants "would walk by, and see me trying to drown myself in the

toilet by sticking my head in the water, or see me with a sheet tied around my neck, but simply

laughed at me and told me, 'don't kill yourself."' Carefully reviewed and liberally construed,

plaintiff has stated plausible claims against these defendants in their individual capacities. See,

e.g., Liebe v. Norton, 157 F.3d 574, 577 (8th Cir. 1998) ("[O]nce one is classified as a suicide

risk, the right to be protected from that risk would seem to fall under the ambit of the right to

have medical needs addressed."); Bell v. Stigers, 937 F.2d 1340, 1343 (8th Cir. 1991) (inmate

suicides analyzed as the jailer's failure to provide appropriate medical care). The Court will

order process to issue on these defendants in their individual capacities on plaintiffs claims that

they were deliberately indifferent to his serious medical need.

       (B)     Liability of the Sheriff and Lieutenant of Cape Girardeau County

       Plaintiffs allegations against Sheriff John Jordan and Lieutenant Unknown Davis sound

in respondeat superior. Plaintiff does not allege that Jordan or Davis were causally linked to, or

that they bore any personal responsibility for, plaintiffs alleged denial of medical care at the

Cape Girardeau County Jail.      "Liability under § 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation of rights." Madewell v. Roberts, 909 F.2d 1203, 1208



                                               -6-
(8th Cir. 1990).     Plaintiffs claims against Sheriff Jordan and Lieutenant Davis sound in

respondeat superior and are not cognizable under§ 1983. See Boyd v. Knox, 47 F.3d 966, 968

(8th Cir. 1995). The Court will dismiss these defendants without prejudice.

       (C)       Liability of Cape Girardeau County and Advanced Correctional Healthcare, Inc.

       Under § 1983, "a municipality may only be held liable for constitutional violations which

result from a policy or custom of the municipality." Yellow Horse v. Pennington Cty., 225 F.3d

923, 928 (8th Cir. 2000). Plaintiff has alleged that Cape Girardeau County has no policy in place

for handling suicide risks and mental health screening and treatment at the Cape Girardeau

County Jail. For purposes of initial review, the Court will allow plaintiffs claims against Cape

Girardeau County to proceed. See, e.g., Hawkins v. County of Lincoln, 785 F. Supp. 2d 781,

788-790 (8th Cir. 2011) (finding an issue of fact as to whether Lincoln County failed to have a

specific policy for determining when an inmate can be removed from suicide watch and placed

in a situation that may increase the likelihood of suicide attempt). It is plausible that Cape

Girardeau County's alleged lack of a policy for suicide prevention and mental health treatment at

the Cape Girardeau County Jail caused plaintiffs alleged constitutional violations.

        Similarly, plaintiff alleges defendant Advanced Correctional Healthcare, Inc. is

responsible for having medical policies and programs at the Cape Girardeau County Jail,

including a suicide prevention policy and mental health screening. Plaintiff alleges Advanced

Correctional Healthcare, Inc. has no provisions for mental health screenings or suicide

prevention. Because of this lack of a policy, plaintiff alleges his constitutional rights were

violated.     Because the complaint alleges that a lack of a policy or custom of Advanced

Correctional Healthcare, Inc. was responsible for the alleged violations of plaintiffs

constitutional rights, plaintiff has stated a claim against this entity that survives initial review.

        (D)      Civil Conspiracy



                                                  -7-
       Plaintiff brings a claim for civil conspiracy under Missouri state law and 42 U.S.C. §

1983. To plead a§ 1983 claim for conspiracy, a plaintiff must allege:

       (1) that the defendant conspired with others to deprive him of constitutional
       rights; (2) that at least one of the alleged co-conspirators engaged in an overt act
       in furtherance of the conspiracy; and (3) that the overt act injured the plaintiff.
       The plaintiff is additionally required to [allege] a deprivation of a constitutional
       right or privilege in order to prevail on a § 1983 civil conspiracy claim.

Burton v. St. Louis Bd. of Police Comm 'rs, 731 F.3d 784, 798 (8th Cir. 2013) (quoting White v.

McKinley, 519 F.3d 806, 814 (8th Cir. 2008)). To demonstrate the existence of a conspiracy, a

plaintiff must also allege a meeting of the minds among the conspirators "sufficient to support

the conclusion that the defendants reached an agreement to deprive the plaintiff of

constitutionally guaranteed rights." Id.

       Here, plaintiff has failed to plead a meeting of the minds among the alleged conspirators.

The complaint lacks any factual detail indicating that defendants conspired with each other or to

deny plaintiff medical care. Without further facts implying that defendants agreed to deprive

him of any constitutional rights, plaintiff fails to state a claim for civil conspiracy under 42

U.S.C. § 1983 and Missouri state law.

       (E)     Breach of Duty/Negligence under Missouri State Law

       Plaintiff seeks to bring a claim of medical negligence under Missouri law against the

medical defendants in this case. To state a claim of medical negligence, also referred to as

medical malpractice, plaintiff must allege the following three elements: (1) an act or omission of

the defendant failed to meet the requisite medical standard of care; (2) the act or omission was

performed negligently, and (3) the act or omission caused plaintiffs injury. See Mueller v.

Bauer, 54 S.W.3d 652, 656 (Mo. Ct. App. 2001). Under Missouri Revised Statute § 538.005,

however, plaintiffs complaint must be accompanied by an affidavit from a legally qualified

health care provider stating his or her opinion that the defendant was negligent. See Mo. Rev.



                                              -8-
Stat. § 538.225.1. Such an affidavit must be filed no later than ninety days after filing the

complaint. Id Because plaintiff has not filed any health care affidavit under Missouri law, the

Court will dismiss his state law medical negligence claims without prejudice. See Mo. Rev. Stat.

§ 538.225.6.

        (F)      Intentional Infliction of Emotional Distress

        Under Missouri law, the tort of intentional infliction of emotional distress has four

elements: (1) the defendant must act intentionally or recklessly; (2) the defendant's conduct

must be extreme and outrageous; and (3) the conduct must be the cause (4) of severe emotional

distress.     See Polk v. Inroads/St. Louis, Inc., 951 S.W.2d 646, 648 (Mo. Ct. App. 1997).

"Although case law does not provide us with a precise definition of extreme and outrageous, the

test adopted by Missouri courts for actionable conduct is that the conduct must be so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious, and utterly intolerable in a civilized community." Id (internal quotations

omitted). Additionally, the conduct must be "intended only to causes extreme emotional distress

to the victim." See Gibson v. Brewer, 952 S.W.2d 239, 249 (Mo. 1997) (emphasis added).

        Here, plaintiff has not alleged, and the facts do not support, that defendants' sole purpose

in their conduct was to cause emotional distress to plaintiff. Additionally, the Court does not

find defendants' conduct so "outrageous in character" and "extreme in degree, as to go beyond

all possible bounds of decency."       For these reasons, the Court cannot find that plaintiffs

allegations plausibly state a claim for intentional infliction of emotional distress under Missouri

state law.

        (G)      Motion to Appoint Counsel

        There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to



                                                 -9-
appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the

plaintiff will substantially benefit from the appointment of counsel; (3) whether there is a need to

further investigate and present the facts related to the plaintiffs allegations; and (4) whether the

factual and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d

1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       After considering these factors, the Court finds that the facts and legal issues involved are

not so complicated that the appointment of counsel is warranted at this time.

       (H)     Motion for Preliminary Injunction

       Plaintiff is no longer an inmate at the Cape Girardeau County Jail, and therefore the

Court will deny as moot his motion for a preliminary injunction. See Gladson v. Iowa Dep 't of

Corr., 551 F.3d 825, 835 (8th Cir. 2009) (finding prisoner's claims for injunctive and declaratory

relief moot once prisoner has been transferred to a new correctional facility); Pratt v. Corr. Corp.

ofAm., 267 F. App'x. 482 (8th Cir. 2008); Smith v. Hundley, 190 F.3d 852, 855 (8th Cir.1999).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis is

GRANTED. [ECF No. 2] Pursuant to 28 U.S.C. § 1915(b)(4), the initial partial filing fee is

waived at this time.

       IT IS FURTHER ORDERED that the institution having custody of plaintiff shall,

whenever the amount in plaintiffs prison account exceeds $10.00, send monthly payments that

equal 20 percent of the funds credited to the account the preceding month to the United States

District Court for the Eastern District of Missouri Clerk's office, pursuant to 28 U.S.C. §

1915(b)(2), until the filing fee of $350 is paid in full.




                                                 - 10 -
       IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the complaint on defendants the County of Cape Girardeau; Advanced Correctional

Healthcare, Inc.; Dr. Charles Pewitt; James Mulcahy; Ruth Ann Dickerson; Nurse Charlotte

[Unknown]; U.S. Marshal Ned Boyd; R. Umphlett; B. Friedrich; S. Pullom; C. Ray; M. Golden;

S. Surface; A. Clark; Anthony Boliva; A. Surface; Unknown Carr; R. Williams; K. Hicks; W.

Crites; Unknown Ladner; Todd Stevens; Unknown Stewart; Unknown Lincoln; T. Motley;

Unknown Salvatore; and Unknown Hawkins.

       IT IS FURTHER ORDERED that plaintiffs claims against defendants Sheriff John

Jordan and Lieutenant Unknown Davis are DISMISSED without prejudice.

       IT IS FURTHER ORDERED that plaintiffs claims of breach of duty/medical

negligence and intentional infliction of emotional distress under Missouri law are DISMISSED

without prejudice.

       IT IS FURTHER ORDERED that plaintiffs claims of civil conspiracy are

DISMISSED without prejudice.

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel is DENIED.

[ECF No. 3]

       IT IS FURTHER ORDERED that plaintiffs motion for preliminary injunction is

DENIED as moot. [ECF No. 4]

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated thidd.ay of November, 2018.




                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                           - 11 -
